Name: Commission Regulation (EEC) No 652/90 of 16 March 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in article 5c of Regulation (EEC) No 804/68
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production
 Date Published: nan

 No L 71 /14 Official Journal of the European Communities 17. 3 . 90 COMMISSION REGULATION (EEC) No 652/90 of 16 March 1990 amending Regulation (EEC) No 1546/88 laying down detailed rules for the application of the additional levy referred to in Article 5c of Regulation (EEC) No 804/68 HAS ADOPTED THIS REGULATION : Article 1 The following point (c) is hereby added to the third para ­ graph of Article 1 of Regulation (EEC) No 1546/88 : '(c) 1 039 885,740 tonnes shall be distributed pursuant to Article 3b (1 ) of Regulation (EEC) No 857/84 to given producers with the approval of the Commis ­ sion and pursuant to paragraph 2 of that Article. The quantity shall be distributed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 5c (7) thereof, Whereas Article 3b of Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 3880/89 (*), authorizes the Member States to grant addi ­ tional or special reference quantities to be given to produ ­ cers with the approval of the Commission provided that such quantities have not already been allocated in excess of the guaranteed total quantity fixed in Article 5c (3) of Regulation (EEC) No 804/68 ; whereas Council Regula ­ tion (EEC) No 3881 /89 of 11 December 1989 establi ­ shing, for the period 1 April 1989 to 31 March 1990, the Community reserve for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (*) increases that reserve to that end to 1 039 885,740 tonnes, which must be allocated ; whereas Commission Regulation (EEC) No 1 546/88 (% as last amended by Regulation (EEC) No 3835/89 f), should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,  Belgium 32 110 tonnes,  Denmark 48 820 tonnes,  Germany 234 230 tonnes,  Greece 5 370 tonnes,  Spain 46 500 tonnes,  France 256 340 tonnes,  Ireland 52 800 tonnes,  Italy 87 980 tonnes,  Luxembourg 2 650 tonnes,  Netherlands 119 790 tonnes,  United Kingdom 1 53 295,740 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . I2) OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 13 . (&lt;) OJ No L 378, 27. 12. 1989, p. 3 . (4 OJ No L 378 , 27. 12. 1989, p. 5. h OJ No L 139, 4. 6 . 1988, p. 12. 0 OJ No L 372, 20. 12. 1989, p. 27.